Dismissed and Opinion filed July 27, 2004








Dismissed and Opinion filed July 27, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00651-CR
____________
 
JULIAN WASHINGTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262
District Court
Harris County, Texas
Trial Court Cause No. 752,282
 

 
O P I N I O N
Appellant, Julian Washington, entered a
plea of not guilty, without an agreed recommendation, to the offense of
possession of a controlled substance with the intent to deliver.  On August 7, 1997, the trial court placed
appellant on deferred adjudication community supervision for a period of ten
years.  On April 4, 2003, the State moved
to adjudicate appellant=s guilt. 
On May 14, 2003, the trial court adjudicated appellant=s guilt and
sentenced him to 10 years= incarceration in the Texas Department of
Corrections, Institutional Division.  




In his sole issue on appeal, appellant
complains the trial court erred in accepting his original guilty plea because
he did not sign the requisite admonishments thereby rendering his plea
involuntary.  A defendant placed on
deferred adjudication must appeal issues relating to the original plea
proceeding when deferred adjudication is first imposed and cannot appeal such
matters after guilt has been adjudicated. 
Vidaurri v. State, 49 S.W.3d 880, 884 (Tex. Crim. App. 2001); Daniels
v. State, 30 S.W.3d 407, 408 (Tex. Crim. App. 2000); Manuel v. State,
994 S.W.2d 658, 661B62 (Tex. Crim. App. 1999).  Because appellant cannot now complain of
alleged error in the plea process, we lack jurisdiction to consider the merits
of his claim.  
Accordingly, we dismiss appellant=s appeal for want
of jurisdiction.
 
 
 
 
/s/      J. Harvey Hudson
Justice
 
 
 
 
Judgment
rendered and Opinion filed July 27, 2004.
Panel
consists of Justices Yates, Anderson, and Hudson.
Do
Not Publish C Tex.
R. App. P. 47.2(b).